DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 1/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “oxidizing the sidewalls of the fin to form a first oxide layer on the sidewalls of the fin”… “removing the first oxide layer from the sidewalls of the fin”…  and “after removing the dummy gate stack, oxidizing the sidewalls of the fin to form a second oxide layer on the sidewalls of the fin, wherein the oxidizing further increases the germanium concentration…” of claim 21 must be shown or the features canceled from the claim.  The drawings of Figures 23A - 24B do not appear compatible with the previous figures.  Combining these steps would result in a structure not yet shown by the present drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 28, the claim includes that a second trench is etched in the semiconductor layer and the substrate.  Applicant’s arguments filed 1/12/2021 clarify that multiple oxidation steps occur.  However, there does not appear to be a step taught by the original specification where a second trench is etched in to the semiconductor layer and the substrate.  Claim 16 includes a removal of the oxide layer, which must be a separate step from the formation of a second trench etched into the semiconductor layer and the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 - 14, 16, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kavalieros et al. (US 2011/0147811, cited by Applicant) in view of Liu et al. (US 2016/0087098).
	Regarding claim 7, Kavalieros et al. teaches a method comprising: 
providing a substrate comprising silicon (Figure 2); 
growing a semiconductor layer (SiGe FIN) on the substrate, the semiconductor layer comprising silicon germanium; 
etching trenches (STI Etch) in the semiconductor layer and the substrate to form a fin from portions of the semiconductor layer and substrate between the trenches; and
oxidizing the fin (Figures 3a - 3b) to form an oxide layer along sides of the fin, a germanium concentration of the fin at the sides of the fin being increased after oxidation.
Kavalieros et al. does not teach removing the oxide layer from the sides of the fin; after removing the oxide layer from the sides of the fin, forming a gate dielectric layer along a top surface and the sides of the fin; forming a dummy gate on the gate dielectric layer; and replacing the dummy gate with a metal gate.  Kavalieros et al. teaches using the fin to form a finFET but does not teach the steps of forming a finFET.  Liu et al. teaches removing an oxide layer 150 from the sides of a fin 110 (Figure 18); after removing the oxide layer 150 from the sides of the fin 110, forming a gate dielectric layer 160/164 along a top surface and the sides of the fin 110; forming a dummy gate 170/175 on the gate dielectric layer 164 (Figures 20 - 29); and replacing the dummy gate with a metal gate 264 (also Paragraph 0073 for metal).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et al. by removing the oxide layer from the sides of the fin; after removing the oxide layer from the sides of the fin, forming a gate dielectric layer along a top surface and the sides of the fin; forming a dummy gate on the gate dielectric layer; and replacing the dummy gate with a metal gate in the manner as taught by Liu et al. since doing so would allow one to form a finFET.
	Regarding claim 8, Kavalieros et al. teaches that the fin comprises a first portion (Si FIN) and a second portion (the SiGe FIN), the first portion comprising the portions of the substrate between the trenches, the second portion comprising the portions of the semiconductor 
	Regarding claim 9, Kavalieros et al. teaches etching trenches in the semiconductor layer and the substrate (Figure 2), where etch damage to the sides of the first and second portions of the fin is inherent.  Kavalieros et al. also teaches that etching trenches in the semiconductor layer and the substrate does not comprise performing a cleaning process so that the sides of the first and second portions of the fin remain damaged after the fin is formed (at least for a time), as the actual etch step is not a cleaning.  Furthermore, Kavalieros et al. implies thermal oxidation (Figure 3a) therefore, the sides of the second portion of the fin are repaired after oxidation.
	Regarding claim 10, Kavalieros et al. teaches that the sides of the first portion of the fin are repaired after oxidation (implied as thermal oxidation is done to Si FIN as well, Figure 3a).
	Regarding claim 11, Kavalieros et al. teaches before removing the oxide layer (SiO2), portions of the oxide layer extending along the first portion of the fin have a first thickness, portions of the oxide layer extending along the second portion of the fin have a second thickness, and the second thickness is greater than the first thickness (Figure 3a).
	Regarding claim 12, Kavalieros et al. teaches that germanium is driven from the second portion of the fin into the first portion of the fin (Paragraph 0038).
	Regarding claim 13, Kavalieros et al. teaches after oxidizing the fin, forming an isolation region around the fin (Figure 4).  Kavalieros et al. also teaches that the isolation region is formed around the fin (step 707, Figure 7) prior to the formation of a transistor (step 709).  The modification of claim 7 includes forming the gate dielectric layer during the process of forming the transistor, thus, the isolation region is formed before forming the gate dielectric layer.
Regarding claim 14, Kavalieros et al. does not teach before oxidizing the fin, forming an isolation region around the fin.  Liu et al. teaches that an isolation region 130 can be formed before oxidizing 150 a fin 110 (see Figure 11 - 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et al. by forming the isolation region around the fin before oxidizing the fin in the manner taught by Liu et al. since doing so would allow one to control the amount of fin thickness to oxidize.
	Regarding claim 16, Kavalieros et al. teaches a method comprising (Figures 1 - 4): 
growing a semiconductor layer (Strain Layer and also SiGe FIN) on a substrate, the substrate comprising silicon, the semiconductor layer comprising silicon germanium, the semiconductor layer having a uniform germanium concentration after the growing (Paragraph 0031); 
etching a first trench (STI Etch, Figure 2) in the semiconductor layer and the substrate; 
oxidizing sidewalls of the semiconductor layer and the substrate exposed by the first trench to form an oxide layer in the first trench (Figure 3a), the semiconductor layer having a non-uniform germanium concentration after the oxidizing (Paragraph 0033), the germanium concentration at sidewalls of the semiconductor layer after the oxidizing being greater than the germanium concentration at sidewalls of the semiconductor layer before the oxidizing; and 
depositing an insulation material in the first trench (Figure 4).
Kavalieros et al. does not teach removing the oxide layer prior to depositing the insulating material in the first trench.  Kavalieros et al. teaches using the fin to form a finFET but 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et al. by removing the oxide layer prior to depositing an insulating material in the first trench in the manner as taught Liu et al. since doing so would allow one to expose the fin to form a finFET without damaging the final gate structure.
Regarding claim 19, Kavalieros et al. teaches (Figure 3a) that portions of the oxide layer SiO2 extending along sidewalls of the semiconductor layer Si1-x’Gex’ have a first thickness, portions of the oxide layer extending along sidewalls of the substrate Si Fin have a second thickness, and the first thickness is greater than the second thickness.
	Regarding claim 20, Kavalieros et al. includes that the sidewalls of the semiconductor layer have a first quantity of defects before the oxidizing, and a second quantity of defects after the oxidizing.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kavalieros et al. (US 2011/0147811, cited by Applicant) in view of Liu et al. (US 2016/0087098) as applied to claim 16 above, and further in view of Oxland et al. (US 9,214,555, cited by Applicant).
Regarding claims 17 and 18, Kavalieros et al. teaches oxidizing the sidewalls of the semiconductor layer and the substrate, but does not teach using rapid thermal anneal using the claimed oxygen-containing environments, however, Oxland et al. teaches that oxidization can be carried out by performing a rapid thermal anneal in water vapor or ozone or molecular oxygen .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kavalieros et al. (US 2011/0147811, cited by Applicant) in view of Liu et al. (US 2016/0087098) as applied to claim 16 above, and further in view Chen et al. (US 9,379,182).
Regarding claim 28, Kavalieros et al. teaches etching a second trench in the semiconductor layer and the substrate (indicated by multiple fins of Figure 1c, where second trench is formed at same time as first trench).  Kavalieros et al. does not teach oxidizing sidewalls of the semiconductor layer and the substrate exposed by the second trench while masking the sidewalls of the semiconductor layer and the substrate exposed by the first trench.  Chen et al. teaches (Figure 7I - 7K) oxidizing sidewalls of a semiconductor layer 15 and a substrate exposed by the second trench while masking 40 the sidewalls of the semiconductor layer and the substrate exposed by the first trench.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et al. by including the step of oxidizing sidewalls of the semiconductor layer and the substrate exposed by the second trench while masking the sidewalls of the semiconductor layer and the substrate exposed by the first trench in the manner taught by Chen et al. since doing so would allow one to have different types of transistors requiring different parameters to be adjacent to each other.

Allowable Subject Matter
Claims 21 - 24 and 26 - 27 allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claim 21, which includes an oxidizing step when the fin is exposed and another oxidizing step when removal of the dummy gate stack exposes another portion of the same fin.  Please further see Applicant’s Remarks filed 1/12/21.

Response to Arguments
Applicant’s arguments with respect to claim 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument about the claimed feature of “does not comprise performing a cleaning process” in claim 22 also applies to claim 9.  The above rejection of claim 9 interprets that the actual “etching trenches” does not include a cleaning step, even if a cleaning step were to performed after an etch step.
Regarding the drawing objections for claim 21, Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. The embodiment of figures 23A - 24B is separate from the previous embodiments.  There are no figures showing the structure resulting from the entire fin is oxidized, and then again oxidized selectively using a dummy gate.  Applicant’s arguments regarding the rejection under section 112 was found persuasive, however, the drawing objections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUN MI KIM KING/Examiner, Art Unit 2813      

/SHAHED AHMED/Primary Examiner, Art Unit 2813